Citation Nr: 0632947	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-17 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	[To Be Clarified]


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from March 1953 to December 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO) denying an 
evaluation in excess of 10 percent for residuals of rheumatic 
fever.

The Board denied the appealed claim in a September 2005 
decision.  However, the veteran appealed the case to the 
United States Court of Appeals for Veterans Claims (Court), 
and the Court, by a May 2006 unpublished Order, ordered 
compliance with a Joint Motion for Remand.  That Joint Motion 
requires further development, as addressed in the body of 
this Remand, below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

This remand is for additional development pursuant to the 
Joint Motion, and for clarification of the veteran's 
authorized representative or attorney.  

In May 2006 the Board sent the Texas Veterans Commission, 
purportedly as the veteran's authorized representative, a 
letter advising of the Court Order granting a Joint Motion 
for Remand to the Board.  However, it appears that, by a 
February 2005 VA Form 21-22, the veteran had appointed The 
American Legion as his authorized representative, superceding 
a VA Form 21-22 he had signed in July 2002 appointing the 
Texas Veterans Commission as his authorized representative.  
Thereafter, by a contract signed by the veteran and Jenny Y. 
Twyford, Esq., the veteran authorized that attorney to 
represent him in the Court appeal.  It is unclear from the 
present record whether the veteran desires to have Jenny Y. 
Twyford or The American Legion represent him in the current 
appeal before the Board.  The veteran may revoke 
representative authority at any time.  38 C.F.R. § 20.607 
(2006).  Thus, clarification of the veteran's intended 
authorized representative before the Board is in order, and 
otherwise notice to that intended representative with regard 
to post-Court-remand adjudication is required.  

Recently submitted evidence includes a July 2004 Shreveport 
VA Medical Center (VAMC) echocardiogram report with findings 
of a moderately thickened and severely calcified aortic valve 
with moderately severe stenosis; and a December 2004 UT 
Health Center echocardiogram report with findings of mitral 
valve sclerosis and annular calcification.
 
The Joint Motion for Remand found the Board's September 2005 
decision deficient for failure to consider records including 
UT Health Center records of a March 4, 2005, aortic valve 
replacement surgery, which reportedly had been sent to the 
Shreveport VA Medical Center and hence should have been of 
record on their being under VA control, pursuant to Bell v. 
Derwinski, 2 Vet. App. 611, 612-613 (1992).  

Those UT records of aortic valve replacement have yet to be 
obtained and associated with the claims folder; a VA medical 
opinion has not been obtained addressing whether recently 
identified and treated cardiac valvular disorders, including 
as just noted, are causally associated as residuals of the 
veteran's service-connected rheumatic fever; and the RO has 
not considered the claim based upon such additional evidence.  
Accordingly, remand to the RO for all this development is 
required.  The Court has held that "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one." Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

All VA compensation claims are governed by the Veterans 
Claims Assistance Act of 2000 (VCAA), which describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  VCAA notice letters 
were previously sent to the veteran in July 2003 and March 
2004.  More recently, the U.S. Court of Appeals for Veterans 
Claims issued a decision in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that enhanced VCAA notice 
may be needed in certain claims for compensation.  The Board 
is confident that the RO will effectuate the new requirements 
of the Court in this matter.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to clarify 
his choice of an authorized representative in 
his appeal before the Board, by completion of 
a VA Form 21-22.  The veteran should be 
advised that he may only have one authorized 
representative at a time before the Board.  He 
should also be asked whether he desires to 
have Jenny Twyford represent him before the 
Court but a different appointed representative 
to represent him before the Board.  His 
response must be associated with the claims 
file.  

2.  With appropriate authorization, all 
indicated private treatment records, and all 
unobtained VA treatment records, should be 
obtained and associated with the claims 
folder, together with any negative replies.  
Specifically, all unobtained treatment records 
should be requested from the Shreveport VAMC, 
to include records from UT Health Center 
obtained by the Shreveport VAMC.  The RO 
should also request all treatment and 
examination records from the UT Health Center.  
All records and responses received should be 
associated with the claims folders.  

3.  Thereafter, the veteran should be afforded 
a VA cardiology examination, to address the 
etiology of current cardiovascular disorders, 
including as related to residuals of rheumatic 
fever.  The claims file must be made available 
to the examiner for review in conjunction with 
the examination, and the examination report 
should reflect that such review is 
accomplished.  All necessary, non-invasive 
special studies or tests, including 
echocardiograms, if necessary, are to be done 
and all findings described in detail. 

a.  The examiner should review past medical 
records, including particularly 
echocardiogram reports from the Shreveport 
VAMC in July 2004, and from the UT Health 
Center in December 2004, as well as 
subsequent treatment and evaluation records 
from these facilities, to include records 
of heart valve replacement in March 2004.

b.  For each cardiovascular disorder 
identified, the examiner should 
specifically answer the following:  Is it 
at least as likely as not (i.e., to a 
degree of probability of 50 percent or 
more) that the disorder is causally related 
to the veteran's rheumatic fever in service 
or any residuals thereof?

c.  In particular, the examiner should 
address whether identified conditions of 
the veteran's heart valves are causally 
associated with the veteran's past 
rheumatic fever.

d.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  If the examiner cannot answer any of 
these questions without resorting to 
medically unsupported speculation, the 
examiner should so state.

5.  Thereafter, the RO should readjudicate the 
remanded claim de novo.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the ultimate outcome of this 
case. The veteran need take no action unless otherwise 
informed. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded, 
pursuant to Kutscherousky, supra.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



